DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation of “the battery pack electrically connected to a battery management and control module housed on a printed circuit board” in claimed 1 is new matter not supported by the originally filed specification. The originally filed specification only discloses that the battery management and control module 40 comprises a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1).
 	Goldman et al. disclose a hair dryer 100 comprising: a housing 105, 110 having a top section (Fig. 3, at 105), a middle section (Fig. 3, upper portion of 110) and a bottom section (Fig. 3, bottom portion of 110), the top section including an air inlet 135 and an air out 140;  a rechargeable battery pack 130 including at least one lithium-ion battery cell (paragraph [0067]), the rechargeable battery pack disposed within the middle section and the bottom section (paragraph [0056], lines 4-5); a heating assembly 115, 120 disposed within the top section of the housing (Fig. 3) which draws ambient air into the air inlet 135 and expels air through the air outlet 140 (Fig. 3); the heating assembly 115, 120 including a fan 120 driven by a motor (Fig. 10) and at least one heating element 115 (Figs. 3), 155 (Fig. 9); the heating assembly positioned such that air passing through the heating assembly may be heated to a temperature greater than the ambient air temperature; the battery pack 130 electrically connected to a battery management and control module 125 (paragraph [0096]), a printed circuit board (PCB) positioned above the battery pack 130 (Fig. 12A) and disposed substantially between the top section and the middle section to provide a barrier between the battery pack 130 and  the heating assembly 115 (inherent . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1) as applied to claim 1 as above, and further in view of Carlucci (US 2008/0116753).
 	The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claim 5 except the motor is a brushless three-phase electric motor. Carlucci discloses a concept of using a brushless three-phase electric motor for driving the fan 11 (paragraphs [0019], [0024]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the hair dryer of Goldman et al.  (‘318) to use a brushless three-phase electric motor for driving fan as taught by Carlucci in order to obtain a predictable result by the brushless three-phase electric motor used in cordless power tools where the increased efficiency of the motor leads to longer periods of use before the battery needs to be charged.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1) as applied to claim 1 as above, and further in view of Courtice (GB 2156007A).
 	The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claim 6 except for the heating assembly further .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1) as applied to claim 1 as above, and further in view of Perez et al. (US 6,449,870).
The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claim 8 except for a battery indicator that visually displays the state of charge of the battery pack. Perez et al. disclose a hair dryer 10 comprising a battery indicator34 that visually displays a state of charge of the battery pack (Fig. 5A, col. 5, lines 55-57). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the hair dryer of Goldman et al.  (‘318) to include a battery indicator that visually displays the state of charge of the battery pack in order to facilitate user to aware the battery status. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853  as applied to claim 1 as above, and further in view of Shiibashi et al. (US 2018/0036553).
 	The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claim 9 except for a light ring located near the outlet, wherein the light ring comprises at least one LED. Shiibashi et al. disclose a hair dryer comprising a light ring 20 located near the dryer outlet (Fig. 1), wherein the light ring 20 comprises at least one LED (paragraph [0054]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the hair dryer of Goldman et al.  (‘318) to include a light ring located near the outlet, wherein the light ring comprises at least one LED as taught by Shiibashi et al. in order to irradiate the scalp or the like of a user with light, in which the amount of light delivered to the scalp or the like can be increased while the influence of light that enters an eye is reduced (Shiibashi et al. paragraph [0010]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1) as applied to claim 1 as above, and further in view of Kim (US 2017/0098875).
 The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claim 10 except for the battery management and control module adjusts fan speed and the amount of current supplied to the heating element based on the temperature of the battery cells. Kim teaches a battery management and control module 10 that adjusts fan 131 speed and the amount of current supplied to the heating element 230 based on the temperature of the battery cells (Fig. 7 and paragraph [0138]). Therefore, it . 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 2018/0031318A1) in view of Goldman et al. (US 2018/0027940), Yamazaki (US 2016/0300853 A1) and Park (US 2011/0181247A1) as applied to claim 1 as above, and further in view of Robert et al. (US 10,141,550).
  	The hair dryer of Goldman et al. (‘318) as modified by Goldman et al. (‘940), Yamazaki, and Park as above includes all that is recited in claims 12-15 except for each battery cell includes two terminals; wherein each terminal is electrically connected to a terminal consolidation board; wherein the each terminal extends through a corresponding slot on a terminal consolidation board; wherein the terminal consolidation board is electrically connected to the battery management and control module. Robert et al. disclose a battery pack comprising battery cells 54, each battery cell 70 includes two terminals 76, 80 (Figs. 1C, 1D); wherein each terminal is electrically connected to a terminal consolidation board 58; wherein the each terminal extends through a corresponding slot on a terminal consolidation board (col. 4, lines 60-62); wherein the terminal consolidation board 58 is electrically connected to the battery management and control module (col. 4, lines 64-65). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the hair dryer of Goldman et al.  (‘318) to include each battery cell includes two terminals; wherein each terminal is electrically connected to a terminal consolidation board; wherein the each terminal extends . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,299,560 in view of Goldman et al. (US 2018/0031318A1) and Yamazaki (US 2016/0300853 A1). 
 	Claim 1 of U.S. Patent No. 10,299,560 discloses a hair dryer comprising a housing including an air inlet and an air outlet; a rechargeable battery pack including at least one lithium-ion battery cell having a discharge, path, a beginning of life recoverable charge capacity, an in-use recoverable charge capacity, a state of charge; a plurality of temperature sensors; a plurality of voltage sensors; at least one switch; a heating assembly including a fan driven by a motor and at least one heating element; and  a battery management and control module which are arranged and functioned same as claimed in claim 1 except for the housing having a top section, a middle section, and a bottom section, the top section including the air inlet and the air outlet; the rechargeable battery pack disposed within the middle section and the bottom section; the heating assembly disposed within the top section of the housing which draws ambient air into the air inlet and expels air through the air outlet; the battery pack electrically connected to a battery . 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,299,560 in view of Goldman et al. (US 2018/0031318A1). 
 	Claim 15 of U.S. Patent No. 10,299,560 discloses a hair dryer comprising a housing including an air inlet and an air outlet; a rechargeable battery pack including at least one lithium-ion battery cell having a discharge, path, a beginning of life recoverable charge capacity, an in-use recoverable charge capacity, a state of charge, a state of health; a plurality of temperature sensors; a plurality of voltage sensors; a battery management and control module having at least one microprocessor and at least one storage device; at least one switch; a heating assembly including a fan attached to a motor and at least one heating element; a battery indicator; at least one drying profile stored in the storage device which are arranged and functioned same as claimed in claim 20 except for the housing having a top section, a middle section, and a bottom section, the top section including the air inlet and the air outlet; the rechargeable battery pack disposed within at least one of the middle section and the bottom section; the heating assembly . 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 2-3, 5-6, 8-15, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY